 

AMENDMENT TO SHARE EXCHANGE AGREEMENT

 

The undersigned hereby agree to amend the share exchange agreement among Tropic
International Inc., Notox Bioscience Inc. and the undersigned shareholders of
Notox Bioscience Inc. dated June 6, 2016 (the “Share Exchange Agreement”), as
follows:

 

1. Section 1.2 of the Share Exchange Agreement is hereby deleted in its entirety
and replaced with the following:       Schedules. The following schedules and
appendices are attached to and form part of this Agreement:

 

  Schedule A – The Selling Shareholders   Schedule B – Priveco Leases and Other
Property Interests   Schedule C – Priveco Intellectual Property   Schedule D –
Priveco Material Contracts

 

  Appendix 1 – Form of Assignment Agreement   Appendix 2 – Form of Consulting
Agreement   Appendix 3 – Form of Stock Restriction Agreement   Appendix 4 – Form
of Termination Agreement

 

2. Section 3.19 of the Share Exchange Agreement is hereby amended by deleting
the phrase “Schedule D” and replacing it with “Schedule B”.     3. Section 3.20
of the Share Exchange Agreement is hereby amended by deleting the phrase
“Schedule E” and replacing it with “Schedule D.”     4. Section 6 of the Share
Exchange Agreement is hereby amended by adding the following Section 6.10:      
Assignment Fee. In consideration for inducing Zoran Holding Corp. to enter into
the Assignment Agreement, Pubco shall pay an aggregate of $1,000,000 to Zoran K
Corporation following the Closing Date in the form of a one-time assignment fee.
Such fee shall be payable according to the following schedule:

 

  (a) $50,000 per calendar month beginning on October 1, 2016; and         (b)
upon the completion of any equity financing pursuant to which Pubco raises gross
proceeds of at least $1,000,000, the balance of the fee, less any amounts
already paid by Pubco to Zoran K Corporation under Section 6.10(a).

 

5. Section 6 of the Share Exchange Agreement is hereby amended by adding the
following Section 6.11:       Operations. Subject to Section 6.10, Pubco shall
use the proceeds of any equity financing that may be completed after the Closing
Date for substantially the following purposes:

 

  (a) developing and commercializing the Licensed Technology (as defined in the
Assignment Agreement);         (b) carrying out Priveco’s obligations under the
Assignment Agreement, which, for clarity are identical to the obligations of
Zoran Holding Corp. under an exclusive license agreement with The Cleveland
Clinic Foundation (the ”Clinic”) dated December 1, 2012, as amended on July 30,
2013 (together, the ”License Agreement”); and

 

 

-2-

 

  (c) paying general working capital expenses, including but not limited to:

 

    (i) engaging one or more parties to submit applications to the United States
Food and Drug Administration (the “FDA”) on Priveco’s behalf and paying any
associated required deposits;             (ii) signing one or more agreements
with FDA-approved third parties to design, test and manufacture all components
required to commercialize the Licensed Technology;             (iii) paying all
required amounts to the Clinic under the License Agreement, to a maximum of
$1,000,000;             (iv) setting aside and paying, as necessary, all amounts
required to conduct human testing of the foregoing components if the same is
required by the FDA; and             (v) filing any documents with the FDA
required under the License Agreement on or before November 30, 2017.

 

6. Section 1.1 of the Share Exchange Agreement is hereby amended by adding the
terms “Clinic”, “FDA” and “License Agreement” as Sections 1.1(jj), 1.1(kk) and
1.1(ll), together with the phrase “has the meaning ascribed to that term in
Section 6.11” following each such term.

 

All other provisions of the Share Exchange Agreement remain unchanged, and
except as amended hereby the Share Exchange Agreement remains in full force and
effect.

 

This amendment shall be governed by and construed in accordance with the laws of
the State of Nevada applicable to contracts made and to be performed therein.

 

This amendment may be executed and delivered in counterparts and by electronic
transmission, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

 

This amendment is effective as of November 23, 2016.

 

 

-3-

 



TROPIC INTERNATIONAL INC.   NOTOX BIOSCIENCE INC.         Per: /s/ John Marmora
  Per: /s/ Zoran Konevic Name: John Marmora   Name: Zoran Konevic Title:
President   Title: President

 

    ZORAN K CORPORATION       /s/ Gerry Racicot   Per: /s/ Zoran Konevic GERRY
RACICOT   Name: Zoran Konevic     Title: CEO

 

 

 

